Citation Nr: 0727110	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a shell fragment 
wound scar, right flank.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in April 2004, and a 
substantive appeal was received in June 2004.   

The veteran failed to report for VA examinations scheduled 
for December 2002, December 2004, and October 2005 or provide 
good cause for his failure to report.  

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. However, when 
the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Since the veteran's service connection 
claim for a low back disability is an original claim, the 
Board will adjudicate it based on the evidence of record.  

Since the increased rating claim is not an original claim, 
failure to report for an examination without good cause would 
normally result in a denial as a matter of law.  However, the 
Board notes the veteran did attend a March 2004 VA 
examination.  As such, the Board finds that there is evidence 
of record since the filing of the claim with which to 
adjudicate the claim.  




FINDINGS OF FACT

1.  The veteran's service-connected shell fragment wound 
scars to the right flank are not deep and do not cause 
limited motion, are not unstable, are not painful on 
examination, and do not limit function; there is no adherence 
to underlying tissue, the texture of the skin is normal, 
there is no local inflammation, edema, or keloid; there is no 
inflexibility or induration; one scar is a 16 cm. midline 
scar and another is a 2 cm. scar. .  

2.  The veteran's low back disability was not manifested 
during the veteran's active duty service or for many years 
after service, nor is it otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected shell fragment 
wound scar to the right flank have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7801-7805 (2006).

2.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in November 2002.  Later that month, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the November 
2002 VCAA notice preceded the March 2003 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
November 2002 in which it advised the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
The RO also sent the veteran a June 2006 correspondence that 
fully complied with Dingess/Hartman.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as is a March 2004 VA examination report.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected shell fragment wound scar 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected shell fragment wound scar has 
been rated by the RO under the provisions of Diagnostic Code 
7805, regarding limitation of function.  

The veteran filed his claim for an increased rating in 
November 2002.  The criteria in effect at that time and 
currently are the same.  

All scars (other than on the head, face, or neck) which are 
deep or cause limited motion are governed by 38 C.F.R. § 
4.118, Diagnostic Code 7801, which states that such a scar 
warrants a 10 percent disability evaluation when it involves 
an area or areas exceeding 6 square inches (39 square 
centimeters).  A 20 percent disability evaluation is 
warranted for when it involves an area or areas exceeding 12 
square inches (77 square centimeters).  A 30 percent 
disability evaluation is warranted when it involves an area 
or areas exceeding 72 square inches (465 square centimeters).  
A 40 percent evaluation is warranted when it involves an area 
or areas exceeding 144 square inches (929 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  

A 10 percent rating is warranted when the veteran has a scar 
(not on the head, face, or neck) that is superficial and does 
not cause limitation of motion if the scar has an area 
exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2006).

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006).
 
The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

Diagnostic Code 7805 remained unchanged (scars that cause 
limitation of function would be rated based on the limitation 
of function to the affected part.)  

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be indications 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2006).

Facts and Analysis

The only medical evidence in the claims file consists of a 
March 2004 VA examination.  The veteran stated that he 
received a gunshot wound to the right flank in 1968.  He 
reported that he was sent to the hospital and had an 
exploratory abdominal procedure (the procedure is not 
documented in the service medical records).  He stated that 
he was hospitalized for six months.  

Upon examination, the examiner noted a 16 cm. midline scar 
from the upper abdomen, vertically placed.  There was no pain 
with the scar.  There was no adherence to underlying tissue.  
The texture of the skin was normal.  The scar was not 
unstable; and there was no elevation or depression.  The scar 
was superficial, with no local inflammation, edema, or 
keloid.  There was no inflexibility or induration of the skin 
in the area of the scar; and there was no limitation of 
function caused by the scar.  

There was a second scar in the right flank halfway between 
the ribcage and the top of the pelvic girdle.  It was 
horizontally placed and measured 2 cm.  There was no pain 
upon examination of the scar; and it was not adherent to the 
underlying tissue.  The texture of the skin was normal.  The 
scar was not unstable and there was no elevation or 
depression.  It was superficial; and without local 
inflammation or keloid.  The color of the scar was unchanged 
from the surrounding tissue.  There was no induration or 
inflexibility in the scar and there was no limitation of 
function.  

The Board notes that in order to warrant a compensable rating 
for his shell fragment wound scar to he right flank, the 
disability would have to more nearly approximate a 
superficial or poorly nourished scar with repeated ulceration 
(Diagnostic Code 7803 prior to August 30, 2002); a 
superficial and tender scar that is painful on objective 
demonstration (Diagnostic Code 7804 prior to August 30, 
2002); a scar that causes limitation of function (Diagnostic 
Code 7805); deep scar or a scar that causes limited motion 
and involves an area or areas exceeding 6 square inches (39 
square centimeters) (Diagnostic Code 7801 (2006)); a 
superficial scar that and does not cause limitation of 
motion, if the scar has an area exceeding 144 square inches 
(929 sq. cm.) (Diagnostic Code 7802 (2006)); a superficial, 
unstable scar (one where there is frequent loss of covering 
of skin over the scar) (Diagnostic Code 7803 (2006)); or a 
superficial scar (not associated with underlying soft tissue 
damage) that is painful on examination (Diagnostic Code 7804 
(2006)).

The Board notes that none of the criteria for entitlement to 
a compensable rating are satisfied.  Specifically, neither 
scar showed ulceration; was tender or painful; caused 
limitation of motion or function; or is unstable.  As such, 
the preponderance of the evidence is against a finding of 
entitlement to a compensable rating.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for a shell fragment wound 
scar to the right flank must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran stated in his June 2004 substantive appeal (VA 
Form 9) that he feels that the through and through bullet 
wound caused muscle damage that weakened the strength of his 
back.  

The service medical records contain no complaints or findings 
attributed to a back disability.  The veteran underwent a 
separation examination in October 1969.  The examination 
yielded normal findings.  

There are no post service treatment reports with the 
exception of the March 2004 VA examination report.  At the 
examination, the veteran complained of pain in his low back, 
that he rated a 5 on a scale of 1-10.  The pain radiates into 
his left leg.  He stated that he has been in the construction 
business doing framing of houses and concrete work since 
1970.  

The veteran reported that in 1981, he bent over to do some 
lifting, and he developed severe back pain that prevented him 
from standing up.  He was thought to have had a strain.  He 
was treated with heat and Tylenol; and his symptoms resolved.  
He had trouble again in 1991 with lifting and leaning over; 
causing him to be out of work for eight months.  Apparently, 
an operation was a possible option, but not recommended.  
Instead, he treated with a chiropractor and his back has not 
gone out on him again.  X-rays taken a year and a half ago 
showed moderate degenerative changes.  

Upon examination, straight leg raising sign was negative 
bilaterally.  Tendon reflexes at the knee level were 2/4; at 
the ankle level they were 1/4 bilaterally.  Sensation to 
pinprick and vibratory stimulation of the legs was normal.  
He was able to extend the back 30 degrees; flex to 110 
degrees; and he had 30 degrees of lateral movement 
bilaterally.  His gait was normal and he was able to walk on 
his heels and toes.  There was no scoliosis; and lumbar 
muscle tone was normal.  The examiner opined that the 
veteran's current back disability is not related to the wound 
in service or to the scar.  He noted that the veteran's wound 
occurred in 1968 and the veteran didn't notice any symptoms 
until 1981.  

The lack of any post-service medical records until March 2004 
(approximately 36 years after service) is probative to the 
issue of chronic disability.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that there are no complaints or findings 
attributed to a back injury in the service medical records; 
the first post service medical evidence of a disability is 
dated decades after service; the veteran reported that he did 
not experience any symptoms until 1981 (13 years after 
service); and the only competent medical opinion to address 
the issue of a possible causal nexus, went against such a 
finding.  As such, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for a low back disability.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a low back disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
   

ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


